Order, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), entered February 24, 2006, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
There is an issue of fact as to whether the ice on which plaintiff allegedly slipped was a result of melting and refreezing of the runoff from the mountain of snow on the sidewalk adjacent to defendant’s premises, created by its employees three *256days earlier (see Santiago v New York City Hous. Auth., 274 AD2d 335 [2000]). In view of plaintiffs theory that defendant’s snow removal methods created the alleged dangerous condition, defendant’s contention that plaintiff failed to raise a triable issue of fact as to notice is without merit (Yery Suh v Fleet Bank, N.A., 16 AD3d 276 [2005]). Concur—Tom, J.P., Marlow, Sullivan, McGuire and Malone, JJ.